811 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herman Howard BITTNER, Petitioner-Appellant,v.T.L. MORRIS, Supt., Respondent-Appellee.
No. 86-4036.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
On October 9, 1986, appellant in this ongoing habeas corpus action filed a motion in district court for default judgment and for a stay of his state court proceedings.  No ruling has been made on that motion, and appellant has filed a notice of appeal.  It does not appear from the district court docket sheet that a final decision has been entered.  The Court is without jurisdiction to entertain the appeal.


3
It is ORDERED that the appeal be and is hereby dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.